     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12
                                                         )   Case No.: 2:19-cv-00537-KJN
13   ROBERTO DIAZ,                                       )
                                                         )   JOINT STIPULATION FOR EXTENSION
14                   Plaintiff,                          )   OF TIME TO RESPOND TO
                                                         )   PLAINTIFF’S MOTION FOR SUMMARY
15        vs.                                            )   JUDGMENT AND ORDER
     ANDREW SAUL                                         )
16   Commissioner of Social Security,                    )
                                                         )
17                                                       )
                     Defendant.                          )
18                                                       )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from November 4, 2019 to December 13, 2019. This is Defendant’s first request for extension.

22   Good cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel)
23   was out on intermittent family medical leave to take care of her elderly mother, who had two

24   surgeries in the last couple months. In addition, Counsel also has over 100+ active social security

25   matters, which require two more dispositive motions until mid-December, and three pending
26   Ninth Circuit matters which require multiple levels of review. In addition, Counsel has been

27   having ongoing health issues and was out of the office on intermittent sick leave the last few
28   weeks. Due to unanticipated leave and heavy caseload, Counsel needs additional time to



     JS for Extension of Time and Order; 2:19-cv-00537-KJN                                     1
 1   adequately review the transcript and properly respond to Plaintiff’s Motion for Summary
 2   Judgment. Counsel is also expected to be out on leave for the Thanksgiving holiday from
 3   November 28, 2019 to December 6, 2019. The parties further stipulate that the Court’s
 4   Scheduling Order shall be modified accordingly. Defendant makes this request in good faith with
 5   no intention to unduly delay the proceedings. Counsel apologizes for the belated request, but
 6   made her request as soon as reasonably practicable, as Counsel has been out of the office.
 7                                                    Respectfully submitted,
 8
     Dated: November 4, 2019                          /s/ Steven H. Berniker
 9
                                                      (*as authorized by email on November 4, 2019
10                                                    STEVEN HARRIS BERNIKER
                                                      Attorney for Plaintiff
11
12
     Dated: November 4, 2019                          MCGREGOR W. SCOTT
13
                                                      United States Attorney
14                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
15                                                    Social Security Administration
16
17                                            By      /s/ Tina L. Naicker
                                                      TINA L. NAICKER
18                                                    Special Assistant U.S. Attorney
                                                      Attorneys for Defendant
19
20
21                                                    ORDER
22   APPROVED AND SO ORDERED:
23
24   Dated: November 6, 2019

25
26
     diaz.537
27
28


     JS for Extension of Time and Order; 2:19-cv-00537-KJN                                    2
